DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Fontes (Reg. No. 70801) on 3/8/2022.
The application has been amended as follows: 
On line 3 of claim 4, “a list comprising a heart rate,” has been replaced by –a list consisting of a heart rate,--. 
On line 3 of claim 20, “a list comprising a heart rate,” has been replaced by –a list consisting of a heart rate,--. 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 18, and 26, the claim has been amended to incorporate additional features that overcome the prior art of record and allowable over 
Regarding amended claim 1, the limitations including “computing, for each selected region of pixels, a differential…”, “calculating a plurality of differentials…”, and “assembling a breathing waveform…” are allowable over the prior art references of record. Figures 3-5 describes the steps and images utilized in the differential method of determining a movement of a subject, and this feature is further detailed in paragraphs [0043]-[0049] of the applicant’s specification. The use of a differential-based movement processing feature enables the system to accurately determine the body movement of a patient with respect to imaged patient data without relying on external patient trackers or other cumbersome physical movement measurement systems. This both reduces the complexity of the system and increases the efficiency and automation of the processing of body movement data. The specific differential processing method in amended claim 1, provides an accurate way of determining edge portions of a subject and thus enabling accurate determination of movement throughout an image sequence. This increases the accuracy of breathing waveform determination over previous methods of the prior art. 

“However, upon further review of Miyake, Miyake's differential is descriptive of speed of all pixels (paragraph [0080] "from these equations, the speed dy/dt of all the pixels can be determined by [equation 5]"), which is a change in vertical position over time dy/dt. In contrast, the present application determines a difference in intensity between the first portion and the second portion for a given image frame, as specifically discussed in [0045]-[0046] and equation 1 which is not described by Miyake. Equation 1 also includes an added denominator dA +dB which reduces noise associated with intensity fluctuations of the light source which is also not described by Miyake. The present application does not consider dt (change in time) to determine d (change in intensity) for a single image frame at the differential calculation step, rather, consideration of time comes in later when assembling the breathing waveform in a later step based on a plurality of d values. This is especially important because the ROI adjustment step (added into independent claim 1 and discussed above) must be   additionally completed for a plurality of image frames before assembling the waveform with respect to time.”
Therefore the applicant’s arguments directed to the previous prior art references of record are persuasive. 
The closest prior art references of record include references that teach to differentials utilized to process and analyze images for use in respiration monitoring, but 
1. Miyake (U.S. Pub. No. 20090292220) teaches to a respiration monitoring apparatus that uses differentials of the changes of speed of neighboring pixels to determine expiration/inspiration by the analysis of the moving direction of the pixels on the images. The reference teaches to a similar use of differentials in a calculation step as taught by equation 5 and paragraphs [0077]-[0081], but fails to teach to the specific equation as claimed with the same variables as further narrowed in the present claim amendments. 
2. Lasenby et al. (U.S. Pub. No. 20130002832) teaches to a system of monitoring an object using a radiation pattern projected onto an object and determining differential data between the moving object images (abstract). The system further includes generation of differential data for a portion of the object, but fails to teach to the claimed equation or the incorporation of the differential processing into an analysis of a first and second portion of the object as claimed ([0079]-[0081]).
3. Cervantes (U.S. Pub. No. 20110144517) teaches to a sleep monitoring system that utilizes video images to determine respiratory events based on measured airflow signals (abstract). The reference further teaches to using differential changes between image frames rather than absolute changes for image analysis of respiratory movement ([0081]-[0086]), but fails to teach to the specific equation as claimed with the same variables as further narrowed in the present claim amendments.
For these reasons, amended claims 1, 18, and 26 overcome the prior art of record and are allowable. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szuba (U.S. Pat. No. 7035432) teaches to a method of detecting movement of an infant by monitoring the pixels including using a reference image and a second electronic image. The system uses pixel changes and pixel correlation to determine whether an infant has made a movement, but fails to teach to the specific differential processing of the claimed invention. 
Jeung et al. (U.S. Pub. No. 20040071337) teaches to a method and system for monitoring breathing movement of a subject and uses pixel coordinates of a marker within the images to determine motion changes ([0048]). The system determines a breathing waveform (figures 2 and 3), but fails to teach to the differential signal processing of the present invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791